Case 2:17-cv-09003-JAK-PJW Document 208-5 Filed 06/24/20 Page 1 of 2 Page ID
                                 #:4834




        EXHIBIT 5
6/24/2020                               View Document
            Case 2:17-cv-09003-JAK-PJW Document       - California
                                                   208-5           Code06/24/20
                                                                Filed  of Regulations Page 2 of 2 Page ID
                                                 #:4835

                           California Code of
                           Regulations

Home Table of Contents


                                § 15332. In-Fill Development Projects.
                                          14 CA ADC § 15332
                        BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS

       Barclays Official California Code of Regulations Currentness
         Title 14. Natural Resources
           Division 6. Resources Agency
              Chapter 3. Guidelines for Implementation of the California Environmental Quality
              Act
                 Article 19. Categorical Exemptions

                                                        14 CCR § 15332

                                    § 15332. In-Fill Development Projects.


     Class 32 consists of projects characterized as in-fill development meeting the conditions
     described in this section.(a) The project is consistent with the applicable general plan
     designation and all applicable general plan policies as well as with applicable zoning
     designation and regulations.(b) The proposed development occurs within city limits on a
     project site of no more than five acres substantially surrounded by urban uses.(c) The project
     site has no value, as habitat for endangered, rare or threatened species.(d) Approval of the
     project would not result in any significant effects relating to traffic, noise, air quality, or water
     quality.(e) The site can be adequately served by all required utilities and public services.

     Note: Authority cited: Section 21083, Public Resources Code. Reference: Section 21084,
     Public Resources Code.

                                                            HISTORY

     1. New section filed 12-23-98; operative 12-23-98 pursuant to Public Resources Code
     section 21087 (Register 98, No. 52).

     This database is current through 6/12/20 Register 2020, No. 24

     14 CCR § 15332, 14 CA ADC § 15332


      END OF                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.
      DOCUMENT



https://govt.westlaw.com/calregs/Document/IEA89BE30D48811DEBC02831C6D6C108E?viewType=FullText&originationContext=documenttoc&transit…   1/1
